Lawrence, J.
This is an application for instructions by a receiver of the rents of certain property belonging in fee-simple to Thaddeus 0. Kinnier at the time of his death, which occurred on February 4, 1890. The rents of said real estate collected by the receiver are conceded to-fall into three classes: First, rents which were payable in advance, and were due on the 1st day of February, 1890, before Kinnier’s death; second, rents which were not payable in advance, and which did not become due until after Kinnier’s death, but which were partly earned before his death; and, third, rents which were entirely earned, but which had not been collected when Kinnier died.
Section 6, tit. 3, c. 6, pt. 2, p. 2295, 3 Rev. St., (Banks, 7th Ed.,) provides that there shall be included among the property of a decedent’s estate which shall be deemed assets, and shall pass as such to his executors and administrators as part of the personalty, “rents reserved to the deceased which had accrued at the time of his death.” In this case it is claimed by the counsel for the administrator of Thaddeus C. Kinnier that the administrator is entitled to all the rents collected by the receiver that had accrued and were unpaid on or before February 4, 1890. There can be no doubt that such administrator is entitled to the rents which were entirely earned, but which had not been collected by Kinnier when he died, for the reason that such rents, in the language of the Revised Statutes, had accrued at the time of his death. I am also of the opinion that the administrator is entitled to the rents which were payable in advance, and which became due on the 1st of February, 1890, three days before Kinnier’s death. Although payable in advance, the rent was due or had accrued at the time of Kinnier’s death, within the meaning of the provision of the Revised Statutes above referred to. The act of 1875, chapter 542 of the Laws of that year, is relied upon in opposition to this view, and the case of In re Eddy, 10 Abb. N. C. 396, decided by Mr. Justice West-brook, favors that contention. In Re Weeks, 5 Dem. Sur. 194, Surrogate Rollins had occasion to examine the provisions of that act, and. he came to a conclusion different from that of Westbrook, J. After a critical examination of that act, which he declared to have been modeled upon the statute of 4 & 5 Wm. IV. c. 22, and of the English decisions construing that act, the learned surrogate held that its purpose was to provide, not for the apportionment of rents, as between those entitled to the testator’s personal estate and the devisees of *360his real estate, but for such apportionment as between successive takers of the realty; that the estate of absolute owner, which in that case, as in this, was admittedly possessed by the decedent, did not determine, or, in other words, was not extinguished by death; but, on the contrary, that it was through him dr by operation of his will that it passed to his executors in trust, and would ultimately be enjoyed by the several remainder-men. In this case the estate of the decedent passes from him by operation of law, and is enjoyed through him by such heirs at law. This construction given to the act by the surrogate seems to me to be the correct one. It therefore follows, under the provisions of the Revised Statutes, that the administrator of the decedent is ■entitled to all rents collected by him that had accrued and were unpaid on or before February 4, 1890. As to the rents falling under the second clause .above stated, if the act of 1875 does not apply, it would seem that the common-law rule still prevails. See In re Weeks, 5 Dem. Sur. 197; Browne v. Amyot, 3 Hare, 173. Provision should be made in the order for the payment of the «harges and commissions of the receiver. Settle order on notice.